DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-2, 4-11, 13-19, and 21-23 are allowable over the prior art made of record.
The instant claims as laid out describe the process of first validating a graph (a data structure of connected nodes) based off a set of rules, and then loading the data once validated along with a time at which the data should be used over a previous version. While the use of a rules to validate a graph is taught by prior art (Han et al. EP 3550464 A1), and the inclusion of an activation time (as per Lee et al. US PG Pub 2017/0357575 A1) and the graph containing user interface elements (as per Hunter US PG Pub 2018/0084306 A1) are an obvious combination with Hunter, none of the prior art, separately or in combination, teaches doing the validation “after [graph] generation but before the content selection graph is mapped for use in a cache memory”.
The validation of the graph before mapping actually goes against the teachings of Han et al. as Han et al. specifically does graph validation by using a multitude of outside factors, and thus require the graph to already be mapped (Han et al. [0053]). Additionally, while the methods Han et al. uses to validate the graph can, broadly, be seen as using rules, the specific methods as laid out by the instant claims are not detailed by any of the previously cited prior art. While they do not technically detail methods which would be inconceivably combined with those taught by Han et al., there is no reason why they would be combined as they go against the spirit of the validation performed by Han et al., that being the verification of the data using trusted third parties, not the predefined structure and data ranges as detailed in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183